Case 1:18-cv-03544-BPG Document 19-4 Filed 03/08/19 Page 1 of 29.

 

 

IN THE U.S. DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

Lester W. Causey, Jr. *

Plaintiff *
Vv. * Case No.: BPG 18-3544
Kelly’s Collision, LLC et ai. *

Defendants ;

 

DECLARATION OF JORDAN S, LIEW

1. I, Jordan S. Liew, Esq., am at least 18 years of age and competent to testify, and I am not
a party to, or related to a party, in this action. I am employed by Hoffman Employment
Law, LLC, and serve as an associate to Howard B. Hoffman, counsel to the Plaintiffs in
the above-referenced matter,

2, By way of brief background, I am an attorney in private practice, and I concentrate on
employment law. I have been practicing law since 2016, after graduating from the
Georgetown University Law Center. I am admitted to the Maryland bar (since 2016), the
District of Columbia bar (since 2017), and was sworn into the bar of the U.S. District
Court for the District of Maryland on June 22, 2018.

3. Prior to my employment with Hoffman Employment Law, LLC, I gained experience in

 

employment law during my one-year tenure with the District of Columbia Office of
Attorney General as a Charles F.C. Ruff Fellow. As an attorney with the Civil Litigation
Division, I defended the District from claims of race, sex, and disability discrimination,
hostile work environment, and retaliation. As an associate with Hoffman Employment

Law, I now focus almost exclusively on employment law cases, primarily those

Page |

 
Case 1:18-cv-03544-BPG Document 19-4 Filed 03/08/19 Page 2 of 2

concerning unpaid wage violations involving the FLSA and related state statutes.

4, My total time in this case, through March 8, 2019 was 3.2 hours. The total value of this
time 1s $656.00. Aside from the review of communications and filings, and the requisite
conferences with Howard B. Hoffman, | assisted on settlement negotiations between the
parties by drafting a revised demand email and undertaking a number of phone calls with
opposing counsel regarding settlement positions while Howard B. Hoffman was
predisposed in Court. I also prepared and filed the settlement documents for this case.

5. I have maintained time and costs records in this case, which I have placed into
“RocketMatter”© software. The time records reflect actual time that I have expended in
the prosecution of this litigation (the “RocketMatter” entries have not been placed into
the Court’s required lodestar billing format). I inputted my time promptly following
work performed. To the fullest extent practical, I have specified the time spent per task,
and I have avoided the practice of block billing.

6. The hourly rate claimed in this case, i.c., $205/hour, is well within the range permitted by
the U.S. District Court for the District of Maryland (Lodestar Guidelines). It is also
supported by primary counsel on this matter, Howard B. Hoffman, Esq., whose

Declaration is marked as Exhibit 2.

DECLARANT FURTHER SAYETH NAUGHT

 

I solemnly affirm under the penalties of perjury that the contents of the foregoing

declaration are true and correct.

 

 

March 8, 2019

Page 2

 
